Citation Nr: 1810033	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as pulmonary nodules, to include as due to exposure to tactical herbicides, freon, and/or asbestos. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has recharacterized the Veteran's claim for service connection for pulmonary nodules broadly to include service connection for any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

This case was initially before the Board in December 2015.  In December 2015, the Board granted entitlement to service connection for papillary thyroid carcinoma, status post total thyroidectomy.  In December 2015, the Board also remanded the issues of entitlement to service connection for pulmonary nodules, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU, raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), for further development.  The Board recognizes that the issue of entitlement to service connection for pulmonary nodules has not been addressed in a supplemental statement of the case subsequent to the December 2015 Board decision and was not recertified to the Board for appellate review.  However, as the Veteran previously perfected an appeal for this issue, and as the record does not reflect the Agency of Original Jurisdiction (AOJ) is in the process of conducting additional development for this issue, the Board accepts jurisdiction over the issue.

Furthermore, the Board recognizes the Veteran has perfected appeals for the issues of entitlement to an initial evaluation in excess 10 percent for papillary thyroid carcinoma, status post thyroidectomy, and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for diabetes mellitus, type II, ischemic heart disease, a sleep disorder,  sub-acute peripheral neuropathy of the left lower extremity, sub-acute peripheral neuropathy of the left upper extremity, sub-acute peripheral neuropathy of the right lower extremity and sub-acute peripheral neuropathy of the right upper extremity.  These issues have also been certified to the Board; however, review of the claims file reflects the Veteran's representative, in the May 2017 substantive appeal for these claims, requested a videoconference hearing before a Board member.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for a respiratory disability, claimed as pulmonary nodules, to include as due to exposure to tactical herbicides, freon, and/or asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the most probative evidence of record reflects the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable, at worst, to occupational and social impairment with deficiencies in most areas.

2.  Throughout the rating period on appeal, the most probative evidence of record reflects that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment consistent with his educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met for the period on appeal from March 10, 2011.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Evaluation for PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

Throughout the rating period on appeal, the Veteran's PTSD has been rated as 50 percent disabling, effective from March 10, 2011, under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130, Diagnostic Codes 9411 (2017).  Under Diagnostic Code 9411, a 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The Veteran was afforded a VA PTSD examination in July 2011.  The July 2011 PTSD examination report found the Veteran's PTSD signs and symptoms were transient or mild and decreased work efficiency and the ability to perform occupation tasks only during periods of significant stress.  Pursuant to the December 2015 Board remand, an October 2016 PTSD disability benefit questionnaire examiner found the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In support of his claim, the Veteran submitted an April 2011 private psychiatric psychosocial evaluation.  The April 2011private evaluation, in part, endorsed a diagnosis of PTSD and noted an increase in subjective symptoms probably triggered by retirement.  The April 2011 evaluation also characterized the Veteran's affect as constricted with limited range and increased intensity.  The April 2011 evaluation also documented, in part, increased flashbacks, panic attacks, and hypervigilance.  In an October 2015 letter, the same medical provider as who provided the April 2011 private evaluation, reported the Veteran had been under her care for psychotherapy, and noted the Veteran has displayed chronic sleep problems associated with his PTSD, which included includes episodic disrupted sleep, insomnia, sleep apnea, and early morning wakening.

A July 2011 VA treatment record endorsed diagnoses of PTSD and anxiety disorder.  Thus, to extent that the Veteran's PTSD included symptoms related to other psychiatric diagnoses, such as anxiety disorder, which have not been clinically distinguished from the service-connected PTSD, the Board has considered the Veteran's PTSD to encompass such symptoms.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  Other VA treatment records reflect varying PTSD symptomology, as for instance a January 2012 VA treatment record noted in part, the Veteran's affect was appropriate with no signs of psychosis, and he denied suicidal and homicidal ideation.  A July 2012 VA treatment record noted, in part, the Veteran described having good and bad days and denied feeling depressed all the time, denied feeling hypervigilant, and denied feeling suicidal or homicidal.  

A July 2013 VA treatment record documented the Veteran reported he was managing his PTSD well and it was not bad like it was two years ago and he rarely had nightmares, flashbacks, or memories.  Conversely, in an October 2014 VA treatment record, the Veteran reported he was recently having more PTSD symptoms, and in part, he reported that he had suicidal ideation in the last two years.  More recently, in a May 2016 VA treatment record, the Veteran described his sleep was off and on, but he rarely had nightmares; however, he did endorse hypervigilance, some depression and anxiety and denied suicidal ideation or homicidal ideation.  A January 2017 VA treatment record documented the Veteran reported he had been having cycles of depression, guilt, worsening PTSD symptoms, and suicidal ideation ever since an incident seven weeks ago, after an argument with another elderly stranger.  

In a March 2017 VA treatment record the Veteran reported he does relatively well, then something happens and he then falls into a depression which leads to guilt or shame and anger, in addition to suicidal ideation and he is able to come out of the depression and the suicidal ideation but requires being alone.  The March 2017 VA treatment further documented the Veteran reported that six to eight months ago he did take a gun from his collection and considered suicide, but decided against it because his kids need him.  In An April 2017 VA treatment record the Veteran described feeling on the edge and clarified that such did not mean he was feeling suicidal ideation or homicidal ideation, but rather that he was on the edge of something happening that would send him into a depression.

In a June 2011 statement, the Veteran's spouse described, in part, the Veteran's avoidance of anything unpleasant, a lack of conflict resolution skills, emotional disconnect, reluctance to be involved more in parenting, and his frequent silent depressive moods.  Additionally, in statements received by VA in December 2016, the Veteran's spouse and his daughter described an incident in which the Veteran had an argument with a stranger while shopping.  Finally, in a June 2017 statement, the Veteran's representative stated that the October 2016 PTSD disability benefit questionnaire was inaccurate as the examination was conducted in the presence of the Veteran's spouse and he was unable to provide accurate and honest answers in her presence.  In this regard, the Veteran and his family members are competent to attest to the factual matters of which they have first-hand knowledge, such as the observable symptoms of his PTSD. See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds these statements to be credible and they are afforded significant probative weight.

Thus, in weighing the evidence, the Board finds Veteran's symptoms of PTSD more closely approximate the evaluation for 70 percent, but not higher, throughout the rating period on appeal.  While the Board notes that the July 2011 PTSD examination report and October 2016 PTSD disability benefit questionnaire endorsed a lesser degree of impairment, the Board finds that these assessments are outweighed by other evidence.  Specifically, such includes the Veteran's own description of his symptoms, including the June 2017 statement, in which the Veteran's representative stated that the October 2016 PTSD disability benefit questionnaire was inaccurate as the examination was conducted in the presence of the Veteran's spouse resulting in inaccurate findings, as well as lay statements from family members, private medical records, and VA treatment records.  Notably, as described above, the Veteran's VA treatment records reported suicidal ideation at times which is reflective of a 70 percent evaluation.  Thus, for these reasons, the Board finds that a rating of 70 percent is warranted throughout the rating period on appeal.  Although some of the symptoms listed as examples for a 70 percent rating have not been evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  Thus, the Board finds that there has as likely as not been occupational and social impairment with deficiencies in most areas throughout the rating period on appeal.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Although a 70 percent rating is warranted for PTSD throughout the rating period on appeal, an even higher rating is not warranted.  The evidence has not shown that the Veteran's PTSD disability has resulted in total occupational and social impairment at any point in the rating period on appeal.  While the record does reflect, as in a July 2011 VA treatment record, the existence of marital discord, the Veteran has maintained a relationship with his spouse as evidenced by his complaint that she was present during the October 2016 PTSD disability benefit questionnaire.  Moreover, the Veteran's spouse and his daughter submitted statements on his behalf in support of this appeal.  Even the March 2017 VA treatment record, which provided evidence of the most serious suicidal ideation symptomatology, reported the Veteran had a son that he trusted, although the son did not live locally.  

Furthermore, the April 2011 private psychiatric psychosocial evaluation, noted in part, the Veteran had social support systems of religion, his wife, and a friend, and a May 2017 Social and Industrial Survey, reported in part, that the Veteran stated he and his wife were currently doing well, he had positive relationships with his two oldest children, but his third daughter had a lot of problems.  Furthermore, the May 2017 Social and Industrial Survey, stated the Veteran identified one friend that he played golf with, and reported he did not socialize outside of that, but he also reported volunteering as a Guardian Ad Litem.  As such, the Board finds that the Veteran's symptoms do not warrant a rating higher than 70 percent at any point during the appeal period.  In sum, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD, has been shown to result in functional impairment no worse than deficiencies in most areas, during the entire appeal period.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for his PTSD disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  Entitlement to TDIU

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  Entitlement to a TDIU has been raised as part and parcel of the Veteran's disagreement with the initial rating assigned for his PTSD, for which service connection has been established, and the initial rating assigned, effective from March 10, 2011.  Rice, supra.  Thus, the period for consideration on this appeal for a TDIU is from March 10, 2011.  38 C.F.R. § 3.400 (2017).  Additionally, in light of the above grant of an initial 70 percent evaluation for PTSD, the Veteran has met the schedular criteria for PTSD throughout the rating period on appeal.  See 38 C.F.R. § 4.16 (a) (2017).

On his TDIU application, VA Form 21-8940, dated in February 2015, but received by VA in March 2015, the Veteran indicated that he had four years of college, a prior position in marketing and professional services, and that he last worked full-time and became too disabled to work in December 2008.  

A July 2011 PTSD examination report found the Veteran performed well on his job prior to retiring and noted his sleep disturbance was managed by medication. However, the July 2011 examiner noted that without medication for sleep disturbance, the Veteran would more likely as not have mild transient decreased work efficiency due to sleep disturbance.  However, in a July 2011 VA treatment record, the Veteran reported, in part, that since he retired, his PTSD symptoms had returned, specifically that when he was working the symptoms were present but he kept them apart.  

Most recently, the October 2016 PTSD disability benefits questionnaire noted the Veteran's level of psychiatric symptomatology and behavioral control would be consistent with a mild level of impairment of occupational reliability and productivity but would not preclude work.  The October 2016 examiner found the Veteran would be more likely successful in an environment that required minimal interaction with others.

Finally, pursuant to the December 2015 Board remand, a May 2017 Social and Industrial Survey, reported in part, that when the Veteran's job description changed and he was asked to be in an office setting, the Veteran reported he was not able to function well.  The May 2017 examiner found the Veteran may be limited in the types of employment that he would have been able to successfully maintain related to his untreated PTSD symptoms.

The Board concludes that the totality of the evidence of record is at least in equipoise, and with resolution of doubt in the Veteran's favor, is sufficient to establish that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Specifically, while the collective opinions of VA examiners, described above, generally weigh against the claim, the VA examiners did document findings that the Veteran's service-connected PTSD interfered with employment.

Furthermore, in a March 2016 statement, the Veteran reported, in part, that it was difficult to admit that he did not voluntarily retire but was deliberately and involuntarily dismissed from both his last two career level jobs because of his inability to focus on any task at hand, finish projects and meet deadlines.  He further reported that he was employed in marketing and project management and that the essential functions of both jobs required successful relationship building and sustaining those relationships for long periods of time with clients, colleagues, and bosses, and that his PTSD impaired these functions.  The Veteran is competent to report such symptoms and the Board finds his March 2016 statement to be probative, because such is supported by the findings by the May 2017 Social and Industrial Survey, which found in part, as described above, the Veteran may be limited in the types of employment.  Layno, 6 Vet. App. at 469.  Furthermore, such is generally consistent with a February 2015 VA Form 21-4192, Request for Employment Information, from the Veteran's prior employer which reported the Veteran lasted worked in December 2008 and was terminated prior to the sale or merger of the company.  The Board recognizes that the Veteran has four years of college, and that it has been described that he is only limited in the types of occupations he may be employed, to include his prior positions in marketing and professional services.  However, the Board finds that the clinical evidence of record demonstrates functional impairment of basic employment activities, without regard to the level of professionalism. Thus, the Board finds entitlement to a TDIU is warranted.

As noted above, in his TDIU application, VA Form 21-8940, received by VA in March 2015, the Veteran indicated he became too disabled to work in December 2008.  However, the Veteran's claim for TDIU was raised as part of his PTSD claim for which service connection and an initial rating was granted effective March 10, 2011.  The proper effective date for a TDIU claim is the later of the date of receipt of the claim or the date when entitlement first arose.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017).  Accordingly, the later of the date of claim (March 10, 2011) and the date that entitlement arose (December 2008 - as reported by the Veteran in his March 2015 application) is March 10, 2011; thus, March 10, 2011 is the proper effective date for the Veteran's TDIU claim.  38 U.S.C. § 5110 (a) (West 2011); 38 C.F.R. § 3.400 (2017). 

In light of the above, and when resolving reasonable doubt in the Veteran's favor, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. Accordingly, entitlement to a TDIU is warranted effective March 10, 2011.


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted effective March 10, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Pursuant to the duty to assist, the issue of entitlement to service connection for a respiratory disability, claimed as pulmonary nodules, to include as due to exposure to tactical herbicides, freon, and/or asbestos, must be remanded for further development.  Specifically, in December 2015, the Board remanded the issue of entitlement to service connection for pulmonary nodules to provide an opinion as to whether it is at least as likely as not that the Veteran's pulmonary nodules had their clinical onset during active service, or were related to any in-service disease, event, or injury, to include his claimed environmental exposures to asbestos, freon, and herbicides, and also his repeated in-service respiratory infections.  

The resulting October 2016 VA respiratory conditions disability benefit questionnaire diagnosed, in pertinent part, pulmonary nodules, enumerated causes of such, and explained there was no evidence in the service treatment records indicating the Veteran suffered from any of the possible causes of granulomatous pulmonary nodules.  The October 2016 examiner further noted that while there was medical literature stating that pulmonary nodules can be caused by asbestos exposure, such was typically confirmed with a biopsy of the nodule which was never performed.  Therefore, the October 2016 examiner stated that any opinion given regarding the relationship of the Veteran's pulmonary nodule to asbestos exposure would be based on mere speculation.  However, the October 2016 did not address the Veteran's reported exposure to tactical herbicides or freon as directed by the December 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, as noted above, the October 2016 examiner was not able to provide a definitive opinion with respect to asbestos exposure.  

Finally, the October 2016 examiner did not address the claim broadly as a claim for any respiratory disability, but only noted a diagnosis of pulmonary nodules.  In this regard, during the pendency of the claim, an October 2014 VA treatment record provided in part, an assessment of chronic dry cough, allergy, and a January 2015 private medical record noted, in part, allergic rhinitis, stable.  Therefore, for these reasons, another examination is warranted.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, as noted above, the entitlement to service connection for pulmonary nodules, to include as due to exposure to tactical herbicides, freon, and/or asbestos, was not readjudicated in a supplemental statement of the case subsequent the development directed in the December 2015 Board remand.  Stegall, 11 Vet. App. at 271.  Thus, unless granted in full, the claim should be readjudicated in a supplemental statement of the case.   

Finally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the W. G. (Bill) Hefner VA Medical Center (VAMC) in May 2017.  Thus, on remand, updated VA treatment records from the W. G. (Bill) Hefner VAMC, to include any associated outpatient clinics, since May 2017, should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the W. G. (Bill) Hefner VAMC, to include any associated outpatient clinics, since May 2017, and associate these records with the claims folder. All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology each respiratory disability that was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each identified respiratory disability, the examiner is requested to opine as to the following:

Whether it is at least as likely as not that any respiratory disability (to include, but not limited to, pulmonary nodules, chronic dry cough, and allergic rhinitis), diagnosed proximate to or during the claim, was present in service, was caused by service, is otherwise related to service, to include his claimed exposures to asbestos, freon, and herbicides, and also his repeated in-service respiratory infections.

In providing this opinion, as directed by the December 2015 Board remand, the examiner should specifically address the July 2011 Presbyterian Healthcare Radiology Report reflecting "stable tiny scattered bilateral pulmonary nodules probably granulomatous" and comment upon any potential relationship between such "granulomatous" nodules and the Veteran's in-service history of recurrent respiratory infections as evidenced in his service treatment records, including specifically the July 1968, January 1969, and December 1969 service treatment records.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

3.  Finally, and after undertaking any other development deemed necessary, readjudicate the issue of entitlement to service connection for a respiratory disability, to include pulmonary nodules, to include as due to exposure to tactical herbicides, freon, and/or asbestos.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


